Citation Nr: 0318535	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-02 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to April 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Buffalo, New York.


REMAND

Initially the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The VCAA contains extensive provisions modifying the 
adjudication of all pending claims.  Among other things, the 
new law expanded VA's duties to assist and notify a claimant 
who is seeking VA benefits.  VA issued regulations to 
implement the VCAA in August 2001 (38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of these 
regulations  is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance the VA will provide to a claimant who files a 
substantially complete application for VA benefits.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

In the instant case, review of the record shows substantial 
compliance with the VCAA.  However, not all notification 
requirements and development have been completed.

The veteran testified in a local hearing in March 2002.  His 
testimony indicated that he was seen at the VA Medical Center 
(VAMC) in Denver shortly after service (1984) and in 1985.  
(Transcript (T.) at p. 1-2)  The record includes two separate 
reports of compensation and pension (C&P) physical 
examinations, dated in August 1984 and in March 1985, for the 
evaluation of a pilonidal cyst at the base of the veteran's 
spine.  It is unclear from the veteran's testimony whether 
reference is made only to the C&P physical examinations or 
whether outpatient records actually exist.  Clarification on 
this matter is needed from the veteran.

The veteran's testimony also indicates that he underwent 
treatment for his back at W.C.A.J.F. Health Center in the 
October 1986 timeframe.  The testimony also indicates the 
veteran's belief that Dr. B. had those earlier records.  (T. 
at p.3).  The RO sent a request for records from 1986 to 1990 
to Dr. B. in July 2002.  The RO received a handwritten 
response from Dr. B's office in October 2002, noting that 
they did not have any records on the veteran for the 
requested timeframe.  Review of the file fails to disclose 
any notice to the veteran that the VA was have difficulty 
obtaining the identified records.  See 38 U.S.C.A. § 
5103A(b)(2). The Board is also unable to locate any 
authorization or request to receive records from W.C.A.J.F. 
Health Center directly.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  In accordance with the VCAA, the 
veteran should be advised of the 
following:  (a) RO's inability to obtain 
records from J.B., M.D. for the timeframe 
of 1986 to 1990; (b) a brief explanation 
of the RO's efforts to obtain the 
identified records; (c) the veteran's 
duty to adequately identify the name, 
address, and approximate dates of 
pertinent treatment, specifically, 
treatment at W.C.A.J.F. Health Center and 
all pertinent VA treatment records; and 
(d) RO's intention with regard to how the 
RO will proceed in light of the 
difficulty in obtaining the identified 
records.  

Any medical records, which have been 
adequately identified, other than those 
now on file pertaining to the treatment 
of the back disorder should be obtained 
and associated with the claims folder.  
Based on the current record, this would 
include at a minimum the records from 
W.C.A.J.F. Health Center from 1986 to 
1990.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full and to determine 
whether any development, including an 
examination, is deemed appropriate in 
addition to that requested above.  The RO 
should proceed accordingly.

4. Thereafter, the RO should again review 
the record and readjudicate the issue of 
service connection for a back disorder.  
If the benefits sought on appeal remain 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




